                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    CARL ANTHONY MCARTHUR, SR.,

                  Plaintiff,                              No. 18-CV-131 CJW-MAR

    vs.                                                             ORDER

    PETE WILSON, MATT SANDVIEK,
    and KENT STEENBLOCK,

                  Defendants.
                                ___________________________

           This matter is before the Court on a motion for summary judgment filed by
defendants Pete Wilson (“Major Wilson”), Matt Sandvick (“Lt. Sandvick”),1 and Kent
Steenblock (“Lt. Steenblock”). (Doc. 22). Although plaintiff requested and received an
extension of time to respond (Docs. 23 & 26), plaintiff did not timely file a resistance.
For the following reasons, defendants’ motion for summary judgment is granted.
                               I.    FACTUAL BACKGROUND
           Plaintiff was incarcerated at the Linn County Correctional Center from October 3,
2018, to January 14, 2019. (Doc. 22-3, at 5, 8, 45). Plaintiff is a member of the Seventh
Day Adventist Church and, per his religious beliefs, does not eat pork. (Doc 1-1, at 4).
Upon his incarceration, plaintiff originally requested a no-pork diet and then switched to
a full vegetarian diet. (Docs. 22-1, at 7; 22-3, at 29, 49, 51). Despite his diet, plaintiff
alleges defendants continued to serve him pork or some other meat. (Doc. 1-1, at 4).
Plaintiff also claims defendants improperly seized his Bible for a period of time. (Id.).




1
    Defendants note that Matt Sandveik is correctly spelled Matt Sandvick. (Doc. 22-1, at 1–2).




          Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 1 of 15
Plaintiff argues these incidents violated his First Amendment right to free exercise of his
religion. (Id.).
       As a result of these two grievances, plaintiff brings this action under Title 42,
United States Code, Section 1983 against defendants. Plaintiff’s grievances were directly
resolved by Lt. Sandvick and Lt. Steenblock. (Doc. 22-2, at 1). Defendants state, and
the record shows in part, that plaintiff did not appeal the resolution of any of his
grievances. (Doc. 22-3, at 5, 9, 44). If plaintiff had appealed, his appeals would have
been resolved by Major Wilson. (Id.).
       The following facts constitute plaintiff’s diet-related claim. On November 9,
2018, plaintiff alleges he was served pork despite his no-pork accommodation, was
assured by a deputy that it was not pork, ate it, and later learned that it was in fact pork.
(Doc 1-1, at 4, 6). On November 16, 2018, plaintiff filed a grievance about this incident,
and the grievance was resolved as unfounded because plaintiff allegedly did not turn in
his commissary order on time. (Id., at 6). On November 29, 2018, plaintiff alleges that
he was served a second pork tray. (Id., at 4). Plaintiff claims he filed a second grievance
about this incident (Id.), but this grievance is not in the record. On December 1, 2018,
plaintiff filed a grievance requesting a vegetarian diet due to his religious beliefs. (Id.,
at 4, 7). Defendants granted plaintiff’s request. (Id., at 7). On December 2, 2018,
plaintiff filed a grievance claiming he was served a third meat tray. (Id., at 4, 8). The
grievance was resolved, ensuring plaintiff that he would be placed on a vegetarian diet.
(Id., at 8). On December 11, 2018, plaintiff filed another grievance apparently about the
same meat trays he previously received. (Id., at 9). The grievance was resolved, finding
that plaintiff was served a vegetarian meal. (Id.). On December 19, 2018, plaintiff filed
another grievance alleging he received a fourth meat tray. (Id., at 13). The grievance
was resolved, finding that plaintiff was served a vegan meal. (Id.). On December 21,
2018, plaintiff filed another grievance alleging he received a fifth meat tray. (Id., at 15).




                                             2

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 2 of 15
The grievance was resolved, finding that plaintiff initially received the tray in error and
a substitute was quickly given to him. (Id.).2
        The following facts constitute plaintiff’s Bible-related claim. On December 17,
2018, plaintiff placed a wetted strip of paper over the camera monitoring his cell. (Doc.
22-3, at 37, 41).3 While the camera was covered, the light went out in plaintiff’s cell.
(Id., at 37). The light was later found to have been tampered with by having its wires
torn out. (Id.). As a result, all of plaintiff’s possessions aside from his blanket, including
his Bible, were temporarily removed from his cell. (Id.). Plaintiff admitted that he
covered the camera but denied that he tampered with the light. (Id., at 41). Plaintiff’s
behavior was found to be in violation of 00.15 Tampering with, or Blocking Any Locking
Device, Door or Window, Vent or Camera. (Id., at 38, 41). Defendants state that
plaintiff’s Bible was returned to him after safety measures were taken and plaintiff assured
that he would cease his allegedly violative behavior. (Doc. 22-1, at 11).
                                   II.      APPLICABLE LAW
        A.      Summary Judgment
        Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely


2
  Defendants’ statement of undisputed facts only discusses this fifth and final grievance. (Doc.
22-2, at 1). Given plaintiff’s lack of response, it is not clear to what extent the first four meal
incidents are disputed. Although the Court would be within its discretion to consider plaintiff’s
claim waived as to the first four incidents, it will consider all five incidents in light of the evidence
in the record.
3
  Many of these facts are taken from defendants’ statement of undisputed facts (Doc. 22-2) and
their supporting appendix. (Doc. 22-3). Plaintiff did not respond to or otherwise dispute these
facts. “[A] failure to respond to an individual statement of material fact, with appropriate
appendix citations, may constitute an admission of that fact.” See LR 56(b); see also FED. R.
CIV. P. 56(e). Thus, the Court considers these facts as admitted and undisputed.




                                                   3

      Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 3 of 15
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may “show[ ] that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). More specifically, “[a] party
may object that the material cited to support or dispute a fact cannot be presented in a
form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted). Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249–50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it
“require[s] a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id., at 249 (citation and internal quotation marks omitted).
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citation
omitted). Once the moving party has met this burden, the nonmoving party must go




                                              4

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 4 of 15
beyond the pleadings, and by depositions, affidavits, or other evidence designate specific
facts showing that there is a genuine issue for trial. See Mosley v. City of Northwoods,
415 F.3d 908, 910 (8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
134 S. Ct. 1861, 1863 (2014); Matsushita, 475 U.S. at 587–88 (citation omitted); see
also Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling
on a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them”) (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). A court does “not weigh the evidence or
attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo &
Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). Rather, a “court’s function
is to determine whether a dispute about a material fact is genuine[.]” Quick v. Donaldson
Co., Inc., 90 F.3d 1372, 1376–77 (8th Cir. 1996).
       B.     Qualified Immunity
       “The doctrine of qualified immunity protects government officials from liability
for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (citations and internal quotation marks omitted).
Qualified immunity is “an immunity from suit rather than a mere defense to liability [and]
it is effectively lost if a case is erroneously permitted to go to trial.” Id. at 231 (quoting
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). “[Q]ualified immunity protects officials
who make bad guesses in gray areas.” Estate of Walker v. Wallace, 881 F.3d 1056,
1060 (8th Cir. 2018).




                                              5

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 5 of 15
       When a motion for summary judgment rests on a claim of qualified immunity,
courts examine two prongs to resolve the claim: (1) the court must decide if the facts
established by the record make out a violation of a constitutional right, and (2) “the court
must decide whether the right at issue was ‘clearly established’ at the time of defendant’s
alleged misconduct.” Pearson, 555 U.S. at 232. Courts have discretion as to which of
the two prongs to apply first. Id. at 236. In assessing qualified immunity at the motion
for summary judgment stage, the court determines the material facts under the Rule 56
standard, but “[o]nce the predicate facts are established, the reasonableness of the
official’s conduct under the circumstances is a question of law.” Tlamka v. Serrell, 244
F.3d 628, 632 (8th Cir. 2001). “On summary judgment, the judge appropriately may
determine, not only the currently applicable law, but whether that law was clearly
established at the time an action occurred.” Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). A plaintiff bears the burden of showing that the law was clearly established.
Estate of Walker, 881 F.3d at 1060.
       For the law to be clearly established, “existing law must have placed the
constitutionality of the officer’s conduct beyond debate.         This demanding standard
protects all but the plainly incompetent or those who knowingly violate the law.” District
of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal citations and quotation marks
omitted). Further, “precedent must be clear enough that every reasonable official would
interpret it to establish the particular rule the plaintiff seeks to apply. Otherwise, the rule
is not one that every reasonable official would know.” Id. at 590 (internal quotation
marks and citations omitted). A right is clearly established by controlling authority, or,
absent that, a “robust consensus of cases of persuasive authority,” which puts an officer
on notice that his conduct is unlawful. De La Rosa v. White, 852 F.3d 740, 745 (8th
Cir. 2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Like liability under




                                              6

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 6 of 15
Section 1983, qualified immunity is personal, so the court assesses each individual’s
conduct independently. Marsh v. Phelps Cty., 902 F.3d 745, 754 (8th Cir. 2018).
                                    III.   ANALYSIS
       The Court will address the following issues: (1) whether plaintiff has exhausted
administrative remedies as required; (2) whether plaintiff’s complaint sufficiently
identifies unconstitutional actions taken by defendants here; (3) the merits of plaintiff’s
grievances; and (4) whether defendants are entitled to qualified immunity.
       A.     Exhaustion of Administrative Remedies
       Defendants argue that summary judgment is appropriate because plaintiff, by not
appealing the resolution of his grievances, did not exhaust administrative remedies.
(Doc. 22-1, at 9).
       An inmate cannot bring a claim under Section 1983 or any other federal law against
a prison or prison official until the inmate exhausts all administrative remedies within the
prison. 42 U.S.C. § 1997e(a). A court cannot excuse an inmate’s failure to exhaust
administrative remedies. Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). If a claim has
not been exhausted, the Prison Litigation Reform Act requires immediate dismissal.
Brakeall v. Stanwick-Klemik, No. 4:17-CV-04101-LLP, 2020 WL 1180727, at *5
(D.S.D. Mar. 11, 2020) (citation omitted). There are only three recognized exceptions
to the exhaustion requirement: (1) when the administrative process is merely a dead end
with prison officials unable or unwilling to actually provide relief; (2) when the
administrative process is so opaque that it becomes unusable; and (3) when prison
officials prevent an inmate from fully using the administrative process through some bad
faith conduct. Id.
       The mandatory exhaustion requirement for inmates applies here. Plaintiff failed
to appeal his grievances as required by the jail handbook. See (Doc. 22-3, at 25).
Plaintiff’s failure does not fall under any of the three exceptions: there is no evidence in




                                             7

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 7 of 15
the record that that prison officials were unable or unwilling to provide him relief, the
grievance process does not appear to be confusingly opaque, and there is no evidence
that the prison officials conducted themselves in bad faith so as to deprive plaintiff in
some way of using the grievance procedures. Rather, the record shows that plaintiff’s
requests were quickly addressed, he was given a handbook on how to navigate the
grievance process (Doc. 22-3, at 21–25), and he was continually allowed to submit
multiple grievances.
       Thus, due to plaintiff’s failure to exhaust administrative remedies on all his claims,
the Court grants defendants’ motion for summary judgment. In the alternative, however,
the Court will address whether plaintiff sufficiently identified unconstitutional actions by
defendants, the merits of plaintiff’s claims, and qualified immunity.
       B.     Identification of Defendants
       As a preliminary matter, defendants argue plaintiff has failed to allege specific
acts by each defendant which violated his right to free exercise of his religion. (Doc. 22-
1, at 8).
       “Liability under section 1983 requires a causal link to, and direct responsibility
for, the deprivation of rights.” Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir.
2006) (citations omitted). “To establish personal liability of . . . defendants, [a plaintiff]
must allege specific facts of [a defendant’s] personal involvement in, or direct
responsibility for, a deprivation of his constitutional rights.” Id. (citation omitted). If a
plaintiff “cannot establish personal involvement of the . . . defendants, [the defendants]
are entitled to judgment as a matter of law under section 1983.” Id.
       The Court agrees with defendants that plaintiff has failed to allege specific facts
of defendants’ personal involvement or direct responsibility for the alleged deprivation
of plaintiff’s constitutional right. The record supports defendants’ argument that, because
plaintiff did not appeal the resolution of his grievances, Major Wilson has no connection




                                              8

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 8 of 15
to the incidents in question. (Doc. 22-3, at 12). Also, the record does not support Lt.
Sandvick or Lt. Steenblock’s personal involvement or direct responsibility for plaintiff’s
deprivation allegations. At most, these two defendants resolved plaintiff’s grievances.
(Doc. 22-3, at 5, 8–9). There is no evidence in the record to support that they had a
personal role in giving plaintiff the wrong food trays or seizing his Bible. Rather,
unidentified and unnamed kitchen staff served plaintiff his food. (Doc. 22-3, at 5, 8,
12). Also, a prison official not named as a defendant here filed the report concerning the
seizure of plaintiff’s Bible. (Doc. 22-3, at 37). As to Lt. Sandvick and Lt. Steenblock,
however, the record shows they merely addressed the grievances filed and took corrective
action. See, e.g., (Id., at 52).
       Thus, because the record is bare as for how each defendant specifically deprived
plaintiff of his constitutional rights and there is no causal link to support plaintiff’s claims
under Section 1983, the Court also grants defendants’ motion for summary judgment on
this basis. The Court will, however, analyze the merits of plaintiff’s claims and qualified
immunity in the alternative.
       C.      Violation of Plaintiff’s Right to Free Exercise of Religion
       “Section 1983 provides a remedy against any person who, under color of state
law, deprives another of rights protected by the Constitution.” Collins v. City of Harker
Heights, 503 U.S. 115, 120 (1992) (internal quotation marks omitted). To constitute
state action, the deprivation of a right must be caused by someone fairly regarded as a
state actor. West v. Atkins, 487 U.S. 42, 49 (1988) (citation omitted) (alteration in
original). Merely being employed by the State does not make an individual a state actor.
Id. “It is firmly established that a defendant in a § 1983 suit acts under color of state law
when he abuses the position given to him by the State.” Id., at 49–50.




                                               9

     Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 9 of 15
              1.      Diet-Related Grievances
       Defendants argue that summary judgment is appropriate because plaintiff failed to
state a claim for violation of his constitutional religious rights. (Doc. 22-1, at 6).
       “[T]he threshold question for any prisoner First Amendment free-exercise claim
is whether prison officials have substantially burdened the plaintiff’s sincerely held
religious beliefs.”    Goulding v. Kaemingk, No. 4:14-CV-04151-KES, 2016 WL
6271425, at *10 (D.S.D. Sept. 23, 2016), adopted, No. 4:14-CV-04151-KES, 2016 WL
6269587 (D.S.D. Oct. 25, 2016) (citation omitted). Summary judgment is appropriate
if the plaintiff “has not put forth sufficient evidence that a reasonable jury could conclude
that his ability to practice his religion has been substantially burdened.” See Patel v.
U.S. BOP, 515 F.3d 807, 813–14 (8th Cir. 2008).
       Although “prison inmates are entitled to reasonable accommodation of their
religious dietary needs,” Love v. Reed, 216 F.3d 682, 689 (8th Cir. 2000) (citation
omitted), “there is extensive (but not total) agreement that an isolated, intermittent, or
otherwise de minimis denial or interruption of an inmate’s religiously required diet does
not substantially burden his religious belief,” Mbonyunkiza v. Beasley, 956 F.3d 1048,
1054 (8th Cir. 2020) (citations omitted). A negligent act that causes “unintended loss of
or injury to life, liberty or property” does not rise to the level of violating a constitutional
right. See Mbonyunkiza, 956 F.3d at 1054 (citing Daniels v. Williams, 474 U.S. 327,
328 (1986)). “[E]vidence of pervasive ‘mistakes’ could support a claim that [the prison]
ha[s] a de facto policy of ignoring or deviating from its free-exercise-compliant
policies[.]” Id., at 1055. “[A]bsent evidence that an underlying prison regulation or
policy violates the Free Exercise Clause, evidence that a correction official negligently
failed to comply with an inmate’s sincerely held religious dietary beliefs does not establish
a Free Exercise Clause claim under § 1983.” Id.




                                              10

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 10 of 15
       There is a genuine issue of fact as to how many times plaintiff was served meat.
As discussed, plaintiff filed grievances discussing at least five occasions when he was
served meat. On all but one of those occasions, however, the resolution found that
plaintiff had either not yet turned in his dietary preference or was given a vegetarian or
vegan meal. Consistent with the record, in their statement of undisputed facts, defendants
only recognize one incident when plaintiff was given the wrong meal and it was quickly
corrected. (Doc. 22-2, at 1–2). In sum, plaintiff has not produced any evidence beyond
his grievances themselves that he was given the wrong meal on more than one occasion.
       Viewing the record in the light most favorable to plaintiff, however, even if
plaintiff was served meat five separate times in a two-month period after requesting a no-
pork diet or vegetarian diet, the Court finds plaintiff still has not stated a violation of his
constitutional right to freedom of religion. The Eighth Circuit has held that there must
be a substantial burden on plaintiff’s right to exercise his religion due to a government
policy or action to qualify as a violation. Plaintiff never asserts that any of the five
incidents occurred under some discriminatory policy. Instead, plaintiff challenges the
implementation of said policies. See Mbonyunkiza, 956 F.3d at 1054 (holding there was
no Section 1983 claim in part because plaintiff was not challenging any of the prison’s
policies but rather the prison officials’ failure to properly implement said policies).
       Plaintiff’s repeated receipt of meat, even if it occurred, does not indicate that
defendants had a de facto policy of deviating from or ignoring the prison’s food
accommodation policy. Instead, the record shows defendants documented plaintiff’s
vegetarian preference after he requested it, addressed plaintiff’s grievances, and corrected
mistakes when they were timely reported. Mistakes, even negligent ones, do not rise to
the level of a constitutional violation of the right to freedom of religion. In sum, the
evidence in the record shows the Linn County Correctional Center has a policy of




                                              11

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 11 of 15
approving religious dietary requests and, even if such requests are inadvertently not
honored at times, correcting mistakes when they occur. See, e.g., (Doc. 22-3, 19–33).
       Thus, the Court finds that plaintiff’s Section 1983 claim fails on the merits as it
relates to his diet-related grievances.
              2.     Bible-Related Grievances
       Defendants assert that the removal of plaintiff’s Bible from his cell was to further
penological goals. Specifically, they assert that the measure was necessary for staff and
inmate safety. (Doc. 22-1, at 11).
       “Prison regulations may [properly] infringe upon prisoners’ constitutional rights
so long as such regulations are reasonably related to legitimate penological interests.”
Goff v. Graves, 362 F.3d 543, 549 (8th Cir. 2004) (citing Turner v. Safley, 482 U.S. 78,
89 (1987)). For this analysis, courts must evaluate the following four factors: (1) whether
the regulation has a valid and rational connection to a legitimate governmental interest;
(2) whether inmates have alternative means of exercising their asserted right; (3) what
effect accommodating the right would have on guards, other inmates, and prison
resources; and (4) whether there are available alternatives to the regulation. Overton v.
Bazzetta, 539 U.S. 126, 132 (2003) (citing Turner, 482 U.S. at 89–91).
       In conducting a Turner analysis, “[the Court] must accord substantial deference to
the professional judgment of prison administrators, who bear a significant responsibility
for defining the legitimate goals of a corrections system and for determining the most
appropriate means to accomplish them.” Id. “We have recognized institutional security
as ‘the most compelling governmental interest in a prison setting.’” Goff, 362 F.3d at
549 (quoting Ochs v. Thalacker, 90 F.3d 293, 296 (8th Cir. 1996)). “The burden,
moreover, is not on the State to prove the validity of prison regulations but on the prisoner
to disprove it.” Overton, 539 U.S. at 132.




                                             12

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 12 of 15
       First, the Court agrees with defendants that covering up a security camera creates
a very dangerous security concern, which is the government’s most compelling interest
in a prison setting. Thus, temporarily removing paper products such as the Bible from
plaintiff’s cell so that he could not continue to cover up the security camera has a valid
and rational connection to the government’s legitimate security interest. See Overton,
539 U.S. at 133 (“The regulations promote internal security, perhaps the most legitimate
of penological goals.”).
       Second, plaintiff has not alleged a lack of alternative means to exercising his
religious rights once his Bible was taken away and defendants assert that no other actions
were taken to limit plaintiff’s religious rights.    Thus, it does not appear anything
otherwise hindered plaintiff from practicing his religion during the temporary seizure of
his Bible.
       Third, admittedly, there is nothing in the record about the impact of
accommodating plaintiff’s asserted right. The Court generally agrees with defendants,
however, that allowing plaintiff to possess paper products in his cell after he covered up
his security camera with paper “would impair the ability of corrections officers to protect
all who are inside [the] prison’s walls.” See Overton, 539 U.S. at 135.
       Last, plaintiff has not pointed to any regulatory alternative that undermines the
regulation’s reasonableness. See id., at 136 (“Turner does not impose a least-restrictive-
alternative test, but asks instead whether the prisoner has pointed to some obvious
regulatory alternative that fully accommodates the asserted right while not imposing more
than a de minimis cost to the valid penological goal.”). Indeed, no alternative other than
temporarily removing paper products and other possessions from plaintiff’s cell is
apparent on this record.
       Thus, even in the light most favorable to plaintiff, he has failed to show the
prison’s regulatory measure was not a reasonable penological measure. Thus, the Court




                                            13

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 13 of 15
finds that plaintiff’s Section 1983 claim fails on the merits as it relates to his Bible-related
grievances.
       As a result, the Court finds that plaintiff has not sufficiently stated his Section
1983 claim as to either of his grievances and thus grants summary judgment on the
merits. Indeed, even in the light most favorable to plaintiff, no reasonable jury could
conclude either that defendants’ alleged serving of meat to plaintiff on five occasions
constituted de facto ignorance of their food accommodation policy or that their temporary
seizure of plaintiff’s Bible was anything more than a reasonable penological measure. In
the alternative, however, the Court will also address qualified immunity.
       D.      Qualified Immunity
       As discussed, the Court has already found that plaintiff has failed to state a
violation of his constitutional rights as to both his diet and Bible-related grievances. Thus,
plaintiff’s claims fail the first prong of qualified immunity.
       Even if there was evidence to show that a constitutional right had been violated,
the second prong of qualified immunity is not satisfied because there is no clearly
established law to show the unconstitutionality of defendants’ actions. Plaintiff did not
point to any cases that show that there was a right violated here that officers should have
known about. Plaintiff’s failure, however, is mitigated due to his limited access to legal
resources while incarcerated. This Court, also, is not aware of any authority holding that
a constitutional violation is present when a prison official negligently provides the wrong
meal on a handful of occasions or temporarily seizes a religious text for security
measures. Thus, without any such authority, the Court finds that plaintiff has failed to
satisfy the second prong of the test as well.
       Thus, the Court also grants summary judgment on plaintiff’s claims because
defendants are entitled to qualified immunity.




                                              14

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 14 of 15
                                IV.    CONCLUSION
      For these reasons, defendants’ Motion for Summary Judgment (Doc. 22) is
granted. The Clerk’s Office is directed to enter judgment in favor of Pete Wilson, Matt
Sandvick, and Kent Steenblock on plaintiff’s claims.     This case is dismissed with
prejudice.
      IT IS SO ORDERED this 20th day of October, 2020.



                                        _________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          15

    Case 1:18-cv-00131-CJW-MAR Document 27 Filed 10/20/20 Page 15 of 15
